Citation Nr: 0829309	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1968 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for hearing loss and 
tinnitus are remanded to the RO via the Appeals Management 
Center in Washington, Diagnostic Code and addressed in the 
Remand section of this decision.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD related to in-service stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2004, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran essentially contends that he has PTSD related to 
his service experience in Vietnam.  He asserts that due to 
the passage of time, he is not able to provide any specific 
stressor information.  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.
DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

There are no indicia of combat in the veteran's official 
service records.  He served in the Republic of Vietnam during 
for about 4 months and was a light weapons infantryman, but 
received no medals or decorations indicative of combat.  His 
allegations of stressors are so vague that they would not be 
amenable to verification.  Further, there is no competent 
evidence that the veteran has PTSD.  Multiple VA treatment 
records dated from November 2004 to January 2007 have been 
associated with the claims folder.  While various psychiatric 
symptoms have been noted (depression, irritability, anger, 
etc.), VA psychiatrists have consistently ruled out PTSD as a 
diagnosis.  Notably, in July 2005, the veteran was referred 
for a VA PTSD evaluation.  Upon evaluation of the veteran, 
the VA psychiatrist noted a diagnosis of alcohol dependence 
and ruled out PTSD.     

Without evidence demonstrating a diagnosis of PTSD, there is 
no basis to grant service connection for PTSD.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for PTSD is not 
warranted.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD related to service) because he does not 
have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




REMAND

The veteran essentially contends that he has hearing loss and 
tinnitus due to service. 

Service treatment records are negative for any complaints or 
findings of hearing loss or tinnitus.  The examination report 
at service entry noted the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

0
LEFT
5
5
5

0

The examination report at service discharge noted the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15

35
LEFT
15
20
20

30

The first indication in the record of hearing loss was not 
until a May 2005 VA treatment record noting as assessment of 
hearing loss, left greater than right.  

VA afforded the veteran a VA examination in September 2006, 
the report of which noted the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
35
LEFT
40
35
35
35
35

Word recognition was 32 percent in the right ear and 18 
percent in the left ear.  The diagnosis was mild 
sensorineural hearing loss bilaterally.  The examiner noted 
that the veteran had hearing loss due to an auditory 
processing pathology involving the brainstem and auditory 
cortex.  In conjunction with the examination, the examiner 
reviewed the claims folder and opined that the veteran's 
hearing loss was not the result of acoustic trauma.  

The September 2006 VA examination report noted that the 
veteran indicated that he did not pay attention to tinnitus 
when he left service.  The veteran asserted that he started 
to pay attention to his tinnitus around 1985.  The examiner 
opined that the most likely etiology of the tinnitus was 
pathology involving the brainstem and auditory cortex (the 
same causative factor as his hearing loss) and not due to 
acoustic trauma.  While it was suggested that hearing loss 
was not due to acoustic trauma, it was not specified whether 
the hearing loss or tinnitus had their clinical onset in 
service or whether they are otherwise related to active duty.  
The September 2006 VA examiner failed to address the decibel 
change from the enlistment examination report to the 
discharge examination report.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, arrange for the same VA 
clinician who examined the veteran in 
September 2006 to add an addendum to his 
report and examine the veteran if 
necessary.  The claims folder must be 
reviewed in conjunction with this inquiry.  
The examination report should indicate 
that such review has occurred.  

In light of the all the evidence, the 
examiner is requested to state whether it 
is at least as likely as not (i.e. 50 
percent probability or greater) that any 
currently diagnosed hearing loss and/or 
tinnitus is causally related to active 
service.  In arriving at a conclusion, the 
examiner should specifically address the 
change in the audiometric findings from 
the veteran's service entry and discharge 
examinations.  All opinions should be 
accompanied by a clear rationale.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


